Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
21, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 21, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00588-CV
____________
 
IN RE JOSEPH GERALD VAN ORDEN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
13, 2007, relator Joseph Gerald Van Orden filed a petition for writ of mandamus
in this court,[1] seeking (1)
an order directing Mary Daigle, the Galveston County Clerk, to file relator=s pretrial writ of habeas corpus, and
(2) to order the Galveston County court to take action on the habeas corpus
request.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.




Mandamus
relief may be granted if the relator shows that (1) the act sought to be
compelled is purely ministerial, and (2) there is no adequate remedy at law.  Deleon
v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006).   
In his
pretrial habeas corpus writ, relator asserts that he has been denied a speedy
trial on two misdemeanor charges filed against him in 2004.  Relator is
currently incarcerated on a charge unrelated to the misdemeanor charges.  
To the
extent relator requests a writ against the Galveston County Clerk, we do not
have jurisdiction to issue a writ against the clerk under these
circumstances.   See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004).  Regarding his
request for a writ against the Galveston County Court, relator fails to
establish that he is entitled to the requested relief.  See In re
Villarreal, 96 S.W.3d 708, 710 (Tex. App.CAmarillo 2003, orig. proceeding)
(stating petitioner=s evidence must show the court had a legal duty to perform a
non‑discretionary act, was asked to perform the act, and failed or
refused to do so). 
 Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
Petition Denied and Memorandum
Opinion filed August 21, 2007.
Panel consists of Justices Yates,
Edelman, and Seymore.   




[1]Relator also filed a (1) motion for leave to file an
application for writ of mandamus, a motion that is no longer required under the
Rules of Appellate Procedure; and (2) motion for suspension of the Rules of
Appellate Procedure, specifically rule 9.3, which requires filing multiple
copies.  See Tex. R. App. P. 9.3, 52 historical note (Vernon 2003).  In
light of the disposition of relator=s
petition, both motions are denied as moot.